DETAILED ACTION
This office action is in response to an amendment filed 3/19/2021 wherein claims 1 and 22 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are directed to newly amended language, which is addressed below.

Claim Interpretation
The following claim interpretation is provided:
The examiner notes the following limitation of claim 1: "wherein, based on the block containing the first pixel and the block containing the second pixel not having the non-zero coefficient, the filter strength of the deblocking filter is determined depending on a color component of the current block, whether a block containing the first pixel is predicted with a reference block within the current picture, and whether a block containing the second pixel is predicted with a reference block within the current picture." The support for the underlined limitation is found here:
[0405] For example, when the sizes of two blocks are equal to or greater than a preset size, the luma component is referenced, and otherwise, the chroma component is referenced to set filtering strength. In a case of the chroma component, the type and the number of supported filtering may be the same as or different from those of the luma component. For example, in the luma component, filtering is applied with strength of zero, one, and two, and in the chroma component, filtering is applied with strength of zero and one.
	Therefore, by claiming "the filter strength of the deblocking filter is determined depending on a color component of the current block", this is interpreted as the boundary strength is set based on chroma wherein, based on the block containing the first pixel and the block containing the second pixel not having the non-zero coefficient..." However it is clear from this support in the specification that the chroma components can be used for determining filter strength outside this conditional limitation as well. That is, the examiner is not interpreting the limitation as requiring only when the block containing the first pixel and the block containing the second pixel do not include the non-zero coefficient does the filter strength of the deblocking filter depend on a color component of the current block, as that would be inconsistent with the specification. Rather, the examiner is interpreting the limitation as stating the chroma (color) component is used as part of the overall boundary strength determination, as this is the only situation supported by the specification.   
	The examiner notes the following limitation of claim 1: "wherein, based on the current block and the neighboring block not being predicted with intra prediction, the filter strength of the deblocking filter is determined depending on whether a block boundary between the first pixel and the second pixel is a block boundary of a transform block and whether a block containing the first pixel or a block containing the second pixel has a non-zero coefficient." The support for the underlined limitation is found here:
[0401] That is, the filtering strength setting unit may use information used for setting filtering strength, such as the coding mode of the block, block boundary characteristics, prediction information, the encoding coefficient, etc. The block boundary characteristics may include information on whether a boundary between blocks is in the coding unit or the transform unit, and the prediction information may include information on the intra-prediction mode, the motion vector, the reference picture, etc.
	Therefore, by claiming "the filter strength of the deblocking filter is determined depending on whether a block boundary between the first pixel and the second pixel is a block boundary of a transform block", this is interpreted as the boundary strength is set based on whether a block boundary is a transform block. The examiner notes that this element is within a conditional limitation, as prior to this element states "wherein, based on the current block and the neighboring block not being predicted with intra prediction..." However it is clear from this support in the specification that the boundary strength can be generally determined depending on whether the block boundary is a transform block outside this conditional limitation as well. That is, the examiner is not interpreting the limitation as requiring only when the current block and the neighboring block are not predicted with intra prediction does the filter strength 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2015/0365666) (hereinafter Dong) in view of Xu et al. (US 2017/0302966) (hereinafter Xu) in view of Marzuki et al. (“Modified Deblocking Filter for Intra Block Copy” 2014) (hereinafter Marzuki).

In regard to claim 1, Dong discloses an image decoding method performing adaptive filtering [¶0058; one or more deblocking filters may be used by a BL encoder and/or decoder. ¶0065; Such deblocking filters may be used to implement an adaptive process of boundary strength calculation, for example as may be performed by the EL encoder and/or decoder of a scalable coding system], the method comprising: 
	obtaining a flag [¶0102; one or more sequence level and/or picture (e.g., slice) level flags may be added to the bitstream]; 
	reconstructing the current block by using the reference block [Fig.5; decoder using reference picture store to decode input bitstream. ¶0105; reference picture characteristics are used to reconstruct the current slice. ¶0035; one or more upsampled inter layer reference pictures may be used as reference pictures to predict the EL video. ¶0055; reference pictures used by the input video block Q]; and 
	adaptively applying a deblocking filter [¶0065; deblocking filters may be used to implement an adaptive process of boundary strength calculation, for example as may be performed by the EL encoder and/or decoder of a scalable coding system] on a first pixel of the reconstructed current block and a second pixel of a neighboring block adjacent to the reconstructed current block [Fig.7A, Fig.7B; horizontal edge filtering applied to an input block and a neighboring block... vertical edge filtering applied to an input block and a neighboring block. ¶0103; enhanced deblocking filters may be applied in a single layer video coding system (e.g., by the example encoder depicted in FIG. 4 and the example decoder depicted in FIG. 5). ¶0042; deblocking filter may be implemented to reduce and/or remove one or more blocking artifacts from a reconstructed video signal] based on a filter strength [¶0047-¶0048; boundary strength parameter may be used to control the behavior of deblocking filtering f(Bs) between the neighboring video block P and the input video block Q, for example in accordance with the identified likely blocking artifact severity... Boundary strength parameter values may be representative of the strengths of corresponding deblocking filters... respective deblocking filter strengths increase as integers representative of boundary strength increase], 
[Fig.13, ¶0091; At 1320, it may be determined whether at least one of the input video block Q or the neighboring video block P have one or more corresponding base layer blocks that were coded using intra mode. If at least one of the input video block Q or the neighboring video block P have one or more corresponding base layer blocks that were coded using intra mode, the deblocking filter boundary strength parameter may be set to 2. Fig.8, ¶0052; At 810, it may be determined whether one or both of an input video block Q or a neighboring video block P was coded using intra mode. If one or both of the input video block Q and the neighboring video block P were coded using intra mode, the deblocking filter boundary strength parameter may be set to 2], 
	wherein, based on the current block and the neighboring block not being predicted with intra prediction [Fig.13; step 1320, Fig.8; step 210], the filter strength of the deblocking filter is determined depending on ... whether a block containing the first pixel or a block containing the second pixel has a non-zero coefficient [Fig.13, ¶0090-¶0092; If neither of the input video block Q or the neighboring video block P have one or more corresponding base layer blocks that were coded using intra mode, the enhanced boundary strength calculation process 1300 may proceed to 1330... At 1330 it may be determined whether one or both of the input video block Q or the neighboring video block P have non-zero residual coefficients. If one or both of the input video block Q and the neighboring video block P have non-zero residual coefficients, the deblocking filter boundary strength parameter may be set to 1. Fig.8, ¶0053-¶0054; If neither of the input video block Q or the neighboring video block P were coded using intra mode, the neighboring video block P and the input video block Q may have been coded using inter mode... At 820, it may be determined whether one or both of the input video block Q or the neighboring video block P have non-zero residual coefficients. If one or both of the input video block Q and the neighboring video block P have non-zero residual coefficients, the deblocking filter boundary strength parameter may be set to 1], and 
	wherein, based on the block containing the first pixel and the block containing the second pixel not having the non-zero coefficient [Fig.13, ¶0090-¶0092; If neither of the input video block Q or the neighboring video block P have one or more corresponding base layer blocks that were coded using intra mode, the enhanced boundary strength calculation process 1300 may proceed to 1330... At 1330 it may be determined whether one or both of the input video block Q or the neighboring video block P have non-zero residual coefficients... If neither of the input video block Q or the neighboring video block P have non-zero residual coefficients, the enhanced boundary strength calculation process 1300 may proceed to 1340. Fig.8, ¶0053-¶0054; If neither of the input video block Q or the neighboring video block P were coded using intra mode, the neighboring video block P and the input video block Q may have been coded using inter mode... At 820, it may be determined whether one or both of the input video block Q or the neighboring video block P have non-zero residual coefficients... If neither of the input video block Q or the neighboring video block P have non-zero residual coefficients, the deblocking filter boundary strength calculation process 800 may proceed to 830], the filter strength of the deblocking filter is determined depending on a color component of the current block [¶0049-¶0050; the calculated Bs may be compared to a boundary strength parameter threshold (Bs_thres). If the calculated Bs is equal to or greater than Bs_thres, at 650 a deblocking filter f(Bs) may be applied, for example to an edge between the neighboring video block P and the input video block Q... If the calculated Bs is less than Bs_thres, a deblocking filter may not be applied between the neighboring video block P and the input video block Q (e.g., omitting 650), and the deblocking filter process flow 600 may proceed to 660... Bs_thres may be set to 0 for the luma component and may be set to 1 for one or both chroma components... If Bs=0 or Bs=1, a deblocking filter may not be applied to an edge between the neighboring video block P and the input video block Q for one or both chroma components. ¶0058; one or more deblocking filters may be bypassed for one or more color components, for example if the boundary strength is below a threshold.]. 
	Dong does not explicitly disclose obtaining a flag indicating whether a reference block for prediction exists within a current picture where a current block is positioned, wherein, based on the current block and the neighboring block not being predicted with intra prediction, the filter strength of the deblocking filter is determined depending on whether a block boundary between the first pixel and the second pixel is a block boundary of a transform block and whether a block containing the first pixel or a block containing the second pixel has a non-zero coefficient. However Xu discloses
	obtaining a flag indicating whether a reference block for prediction exists within a current picture where a current block is positioned [¶0040; According to the ibc_flag approach, the IntraBC coded block is signaled by a flag, referred as ibc_flag or intra_bc_flag. ¶0026; The current picture is used as a reference picture for the IntraBC coded block]; 
	wherein, the filter strength of the deblocking filter is determined depending on whether the current block or the neighboring block is predicted with intra prediction [¶0053; One block at the block boundary is Intra coded and the other block is IntraBC coded. The BS will be assigned a value equal to 2 for this boundary edge], 
	wherein, based on the current block and the neighboring block not being predicted with intra prediction [¶0039; an IntraBC coded block is treated as a non-Intra mode during the deblocking filtering process. ¶0018, ¶0045], the filter strength of the deblocking filter is determined depending on whether a block boundary between the first pixel and the second pixel is a block boundary of a transform block and whether a block containing the first pixel or a block containing the second pixel has a non-zero coefficient [¶0024; when the IntraBC coded block is signaled using a reference picture index value and the two neighboring reconstructed blocks correspond to one IntraBC coded block and one Inter coded block, if the block boundary is also a transform block edge and at least one of the two neighboring reconstructed block has one or more non-zero coefficients, the boundary filter strength is set to one. ¶0025; In another embodiment, when the IntraBC coded block is signaled using a reference picture index value and the two neighboring reconstructed blocks correspond to two IntraBC coded blocks, if the block boundary is also one transform block edge and at least one of the two neighboring reconstructed block has one or more non-zero coefficients, the boundary filter strength is set to one], and
	wherein... the filter strength of the deblocking filter is determined depending on ... whether a block containing the second pixel is predicted with a reference block within the current picture [¶0024-¶0026. ¶0028; In the case of IntraBC signaling based on using an IntraBC flag, if the two neighboring reconstructed blocks correspond to one IntraBC coded block and one Inter coded block, the boundary filter strength is set to one. If the two neighboring reconstructed blocks correspond to two IntraBC coded blocks, the boundary filter strength is set to one if a difference between two block vectors associated with the two IntraBC coded blocks is greater than or equal to a threshold and the boundary filter strength is set to zero otherwise].
	It would have been obvious to a person having ordinary skill in the art before the effective  filing date of the claimed invention to combine the method disclosed by Dong with the flag and adaptive deblocking as disclosed by Xu in order to enable signaling and use of Intra Block Copy mode [Xu ¶0028, ¶0040] and in order to improve quality of blocking artifacts in video coding systems [Xu ¶0002-¶0005]. As disclosed by Xu, Intra Block Copy is an important mode that can be used in video coding systems and by using a flag to signal the mode and adapting a deblocking filter according to the intra block copy mode allows for improved deblocking. Additionally Xu discloses in ¶0017-¶0020 that testing whether a block is part of a transform edge is part of conventional HEVC. 
	Dong does not disclose and Xu lacks clarity in disclosing wherein, based on the block containing the first pixel and the block containing the second pixel not having the non-zero coefficient, the filter strength of the deblocking filter is determined depending on, whether a block containing the first pixel is predicted with a reference block within the current picture, and whether a block containing the second pixel is predicted with a reference block within the current picture. However Marzuki discloses,
	wherein, the filter strength of the deblocking filter is determined depending on whether the current block or the neighboring block is predicted with intra prediction [Fig.2; step 1 "P or Q is Intra?" Bottom of page 2; boundary strength used for deblocking filter decided by the conditions shown in Fig.2],
	wherein, based on the block containing the first pixel and the block containing the second pixel not having the non-zero coefficient [Fig.2; step 2 "P or Q has non-0 coefficient?" Bottom of page 2; boundary strength used for deblocking filter decided by the conditions shown in Fig.2], the filter strength of the deblocking filter is determined depending on, whether a block containing the first pixel is predicted with a reference block within the current picture, and whether a block containing the second pixel is predicted with a reference block within the current picture [Fig.2; step 6 "P is inter & Q is IBC Or P is IBC & Q is inter?" Bottom of page 2; boundary strength used for deblocking filter decided by the conditions shown in Fig.2].

	Specifically, Dong, discloses video encoding/decoding as well as adaptive filtering across the edge of two neighboring blocks (respectively labeled block P and block Q). As noted above, Dong discloses several adaptive deblock filtering techniques. Dong discloses one of the adaptive filtering steps is determining whether block P or block Q are intra coded. Based on a determination that block P and block Q are not intra coded, the system proceeds to a step of checking whether or not block P and block Q contain non-zero coefficients. Based on a determination that block P and block Q do not have non-zero coefficients, the system can check the reference pictures of block P and block Q. Based on the reference pictures for block P and block Q being the same or different, the boundary strength is determined. As noted above, the final boundary strength is compared to a boundary strength threshold which is set based on whether or not the block edge corresponds to a luma component or a chroma (color) component. Based on the block containing chroma components, the boundary strength threshold is set and the boundary strength is compared thereto in order to determine the final adaptive filtering for the block edge. 
	Xu also discloses deblocking of video frames. Additionally Xu discloses that intra block copy mode is a mode that should be readily available for encoder/decoders. As disclosed by Xu, a flag can be received which indicates whether or not a block is coded in intra block copy mode, which is a mode where the particular block is predicted with reference to a block within the current picture. Xu additionally discloses that when both blocks are not coded in intra mode, a boundary strength that determines the filter strength is determined based on whether a block boundary between the first pixel and the second pixel is a block boundary of a transform block and whether a block containing the first pixel or a block containing the second pixel has a non-zero coefficient. Xu's US provisional (62/050,258) has support for the conditions noted above on pages 5-7 and shows considering whether the block boundary is a 
	Although Xu does disclose considering whether or not blocks are intra block copy mode when setting a filter strength, as Xu considers whether or not the blocks have any non-zero coefficients it is questionable whether Xu discloses determining the filter strength depending on whether the blocks are intra block copy mode based on the blocks not having non-zero coefficients and thus Marzuki has been relied upon. Fig.2 of Marzuki is displayed herein:

    PNG
    media_image1.png
    856
    562
    media_image1.png
    Greyscale



In regard to claim 22, Dong in view of Xu in view of Marzuki discloses the method of claim 1. Dong in view of Xu in view of Marzuki discloses, 
	wherein the flag is obtained from a bitstream when block matching enabled information indicates that block matching is supported [Xu ¶0040; According to the ibc_flag approach, the IntraBC coded block is signaled by a flag, referred as ibc_flag or intra_bc_flag] in a Sequence Parameter Set (SPS) [Dong ¶0102; one or more flags may be added to one or more high level parameter sets, such as a video parameter set (VPS), a sequence parameter set (SPS), and/or a picture parameter set (PPS)].
	Xu disclose that an IBC_flag is used to signal that intra block copy is supported/enabled and as disclosed by Dong, sequence parameter sets are effective way to signal flags for video coding (like the flag of Xu). See claim 1 for motivation to combine. Additionally it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transmit the IBC_flag of Xu in a SPS as disclosed by Dong in order to allow for signaling of flag information in a known and efficient manner [Dong ¶0102]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        May 27, 2021